          Case 8:20-cv-02701-MSS-AEP Document 3 Filed 11/17/20 Page 1 of 2 PageID 12

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                         Middle District
                                                     __________ District of
                                                                         of Florida
                                                                            __________

                      JUSTIN SAWYER                                    )
                                                                       )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                             Civil Action No. 8:20-cv-02701-T-35AEP
                                                                       )
                  BMO HARRIS BANK N.A.                                 )
                                                                       )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) BMO HARRIS BANK N.A.
                                           111 West Monroe Street
                                           Chicago, Illinois 60603




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Joshua R. Kersey
                                           Morgan & Morgan, P.A.
                                           201 North Franklin Street, 7th Floor
                                           Tampa, Florida 33602
                                           (813) 225-6734
                                           JKersey@ForThePeople.com

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF
                                                                                         FCCOURT
                                                                                            OURT
                                                                                            OU RT

                                                                                               ChristineHarris
              Nov 17, 2020
Date:
                                                                                           Signature
                                                                                           SSi
                                                                                             iggnnaattuurre ooff C
                                                                                                                 Clerk
                                                                                                                   leerk
                                                                                                                      rk oorr D
                                                                                                                              De
                                                                                                                              Deputy
                                                                                                                                eppuuty
                                                                                                                                     ty C
                                                                                                                                        Clerk
           Case 8:20-cv-02701-MSS-AEP Document 3 Filed 11/17/20 Page 2 of 2 PageID 13

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
